Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 1 of 36 Page|D #:1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

ERIC TAVERAS, )

)

Plaintiff, )

)

v. ) No.

)

3M COMPANY, a Foreign Corporation, )
) JURY TRIAL DEMANDED

Defendant, )

NT A

Plaintiff, ERIC TAVERAS, by his attorneys, TOMASIK KOTIN KASSERMAN, LLC,

complaining of Defendant, 3M COMPANY, a Foreign Corporation, states as follows:

I. THE PARTIES
l. Plaintiff, ERIC TAVERAS, is an individual residing in the State of Illinois.

2. Defendant, 3M COMPANY, is a corporation organized under the laws of the State
of Delaware with its principal place of business in St. Paul, Minnesota. Among other things, it is in
the business of designing, manufacturing, and selling Worker safety products, including hearing
protectors. 3M has a dominant market share in virtually every safety product market, including

hearing protection. 3M is one of the largest companies in the country.

II. JURISDICTION AND VENUE
3. Plaintiff, ERIC TAVERAS, is a resident of the State of Illinois.

4. Defendant, 3M COMPANY, is organized under the laws of Delaware and has

its principal place of business in the State of Minnesota.

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 2 of 36 Page|D #:2

5. This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1332 because complete diversity of citizenship exists between the parties and the amount in

controversy is greater than $75,000.
6. Defendant, 3M COMPANY, designed, manufactured and sold or otherwise

placed dual-ended Combat ArmsTM earplugs into the stream of commerce, including distribution

to service members residing in Illinois.
7. Defendant, 3M COMPANY, purposefully availed itself to business dealings in

the State of Illinois and could reasonably expect to respond to complaints therein. Defendant’s
purposeful availment of the benefit and protection of the laws of Illinois is sufficient to support
proper exercise of personal jurisdiction over Defendant,

III. FACTS

8. Plaintiff, ERIC TAVERAS, is an Army combat veteran. Throughout his military

service, Plaintiff was stationed at Fort Riley Military Base and Fort Leavenworth in Kansas.
Plaintiff was also deployed overseas in Iraq from 2006 to 2007 as part of Operation Iraqi Freedom,

where he served as an Army Medic/Health Care Specialist (68W20 Platoon).
9. While serving at Fort Riley Military Base, Fort Leavenworth, and in Iraq,

Plaintiff, ERIC TAVERAS, was issued dual- ended Combat Arms'l`M earplugs, designed,
manufactured, marketed and sold by Defendant, 3M COMPANY. As a result of using these
defective earplugs during combat and training, ERIC TAVERAS continues to suffer daily from

tinnitus, hearing loss, and other damages
10. In July 2018, Defendant, 3M COMPANY, agreed to pay $9.1 million to resolve

allegations that it supplied the United States with defective dual-ended Combat ArmsTM earplugs.

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 3 of 36 Page|D #:3

See United States of America ex rel. Moldex-Metric, Inc. v. 3M Company; In the United States
District Court for the District of South Carolina, Colurnbia Division; Case No. 3:16-1533~MBS.
In that case, the United States alleged that 3M Company, and its predecessor, Aearo Technologies,
Inc., knew the dual-ended Combat Arms'rM earplugs were too short for proper insertion into users’
ears and that the earplugs could loosen imperceptibly and therefore did not perform well for certain
individuals. The United States further alleged that 3M Company did not disclose this design defect
to the military. The petition in that case is attached at Exhibit A and is incorporated by reference

herein.
ll. Defendant, 3M COMPANY, dual-ended Combat ArmsTM earplugs, which are

non- linear, or selective attenuation, earplugs, were designed to provide soldiers with a single set
of earplugs that offer them two options for hearing attenuation depending upon how the plugs are
worn. If worn in the “closed” or “blocked” position, the earplugs are supposed to block sound like
traditional earplugs. If worn in the “open” or “unblocked” position, the earplugs are supposed to
block, or at least significantly reduce, loud impulse sounds of battlefleld explosions, While still
allowing the wearer to hear quieter noises such as commands spoken by fellow soldiers and
approaching enemy combatants. These earplugs were originally created by a company called Aero
Technologies (“Aearo”). Defendant, 3M COMPANY, acquired Aearo in 2008 (and thus any
liability associated with its past conduct) and hired the employees at Aearo that developed and
tested the defective earplugs. Defendant, 3M COMPANY employees were aware of the defects as
early as 2000, several years before 3M/Aearo became the exclusive provider of the earplugs to the
military.
12. As known to 3M/Aear0 at the time it received the exclusive contract to supply

earplugs to the military between 2003 and 2012, these earplugs have dangerous defects that can

3

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 4 of 36 Page|D #:4

cause them to loosen in the wearer's ear, imperceptibly to the wearer and even trained audiologists
visually observing a wearer, thereby permitting damaging sounds to enter the ear canal by traveling
around the outside of the earplug while the user and/or audiologist incorrectly believes that the
earplug is working as intended. Because the stem of the dual-ended earplug is too short, it is
difficult to insert the plug deeply into some wearer's ear canals and obtain a proper fit. Specifically,
when the earplug is inserted into the ear according to standard fitting instructions, the basal edge
of the third flange of the non-inserted end of the earplug is prone to press against some wearers'
ear canals and fold back to its original shape, thereby loosening the seal in their ear canals. The
defect has the same effect when either end is inserted because the earplugs are symmetrical. In
either scenario, the effect is that the earplug may not maintain a tight seal in some wearers' ear
canals such that dangerous sounds can bypass the plug altogether thereby posing serious risk to

the wearer's hearing unbeknownst to him or her.

13. These dangerous design defects were known to Aearo in 2000 (and later 3M
Company) when it completed testing of the dual-ended Combat AnnsTM earplugs.

14. Despite this knowledge, in 2003, Aearo submitted a bid in response to the

military‘s Request for Proposal to supply large quantities of these defective earplugs and entered

into a contract pursuant to which it became the exclusive supplier of` earplugs to the military.
15. When Defendant Aearo/3M Company initially tested the dual-ended Combat

ArmsTM earplugs before becoming the exclusive supplier of military earplugs, the test subjects
were instructed to manipulate the earplugs due to the short stem so that it would achieve a
satisfactory noise reduction rating. However, these same instructions to manipulate the dual-ended
Combat ArmsTM earplugs in this manner were not given to end users of the earplugs. Because of

this, Plaintiff and other users of the dual-ended Combat ArmsTM earplugs only used the earplugs
4

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 5 of 36 Page|D #:5

according to the instructions provided by Defendant, 3M Company, which did not instruct them
to manipulate the earplugs to achieve a proper fit. As a result of not being properly warned or

instructed as to how to wear the dual-ended Combat ArmsTM earplugs, Plaintiff suffered damages
16. Further, the dual-ended Combat ArmsTM earplugs manufactured by Defendant,

3M COMPANY, deviated from the specifications promulgated by the U.S. Military, the American
National Standards Institute, and the Environmental Protection Agency in a manner that rendered
them unreasonably dangerous Specifically, the U.S. Military’s request for proposal issued to
Defendant, 3M COMPANY, requires that “[t]he ear plugs shall be free from all defects that detract
from their appearance or impair their serviceability.” The dual-ended Combat ArmsTM earplugs,
as manufactured, deviated from this specification in that, when they left control of Defendant, 3M
COMPANY, the dual-ended Combat ArrnsTM earplugs were difficult for users to insert the plug
deeply into their ear canals and obtain a proper fit. The defective manufacture of the dual-ended
Combat ArmsTM earplugs and their failure to conform with the required specifications directly and
proximately caused Plaintiff’s injuries.
Q>_\LI.
3M Company- Strict Product Liabilig;- Design Defect

l7. Plaintiff, ERIC TAVERAS, repeats and realleges each and every allegation
contained above as if fully set forth herein.
18. The dual-ended Combat ArmsTNl earplugs at issue were originally designed,

manufactured, and sold by Defendant, 3M COMPANY. At the time the dual-ended Combat
ArrnsTM earplugs in question were sold, Defendant, 3M COMPANY, was in the business of
designing, manufacturing, selling, and/or otherwise placing dual-ended Combat Arms“"l earplugs,

such as the ones in question, in the stream of commerce.
s

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 6 of 36 Page|D #:6

19. At the time the dual-ended Combat ArmsTM earplugs in question were designed,

manufactured and sold by Defendant, 3M COMPANY, they were defective in design and

unreasonably dangerous.

20. The dual-ended Combat ArmsTM earplugs reached Plaintiff, ERIC TAVERAS, in
the condition expected and intended by Defendant, 3M COMPANY.

21. Plaintiff, ERIC TAVERAS, used the dual-ended Combat ArmsTM earplugs for
their intended and foreseeable purpose.

22. The defects regarding the dual-ended Combat ArmsTM earplugs include but are

not limited to the stem of the dual-ended earplug being too short, so that it is difficult for users to

insert the plug deeply into their ear canals and obtain a proper fit.
23. Safer alternative designs existed other than the one used, which were

economically and technologically feasible and would have prevented or significantly reduced the
risk of accident and/or injury in question without substantially impairing the utility of the dual-

ended Combat ArmsTM earplugs.
24. The dual-ended Combat ArmsTM earplugs were defectively designed because the

stem of the dual-ended earplugs was too short, so that it is difficult for users to insert the plug
deeply into their ear canals and obtain a proper fit. Specifically, Defendant, 3M COMPANY, could
have designed the dual-ended Combat .ArmsTM earplugs with a longer stem so that it Would allow

users to insert the plug deeper into their ear canals and obtain a proper fit.
25. Each alternative design for the above identified defects was available in the

market and was technologically and economically feasible at the time the dual-ended Combat

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 7 of 36 Page|D #:7

ArmsTM earplugs were manufactured and would not have impaired the utility of the dual-ended

Combat ArmsTM earplugs.
26. At the time the dual-ended Combat ArmsT"'1 earplugs in question were

sold, the defective design caused the product to unexpectedly fail to function in a manner

reasonably expected by an ordinary consumer.
27. At the time of the occurrence, the dual-ended Combat ArmsTM earplugs were in

the same or substantially similar condition as they were at the time they left Defendant’s control
and were placed into the stream of commerce Any alterations to the dual- ended Combat ArmsTM

earplugs were made by a dealer and/or agent of Defendant, 3M COMPANY.
28. As a proximate result of the defective and unreasonably dangerous design of the

dual- ended Combat ArmsTM earplugs Plaintiff, ERIC TAVERAS, sustained injuries of a personal

and pecuniary nature.

WI-IEREFORE, Plaintiff, ERIC TAVERAS, demands judgment against Defendant, 3M
COMPANY, a Foreign Corporation, for an amount to be determined at trial and in excess of the

jurisdictional limits of this Court, as well as any other relief this Court deems appropriate.

Count II
3M Company- Strict Product Liability- Manufacturing Defect

29. Plaintiff, ERIC TAVERAS, repeats and realleges each and every allegation
contained above as if fully set forth herein.

30. The dual-ended Combat ArmsTM earplugs at issue were originally designed,

manufactured, and sold by Defendant, 3M COMPANY. At the time the dual-ended Combat
7

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 8 of 36 Page|D #:8

Arms'rM earplugs in question Were sold, Defendant, 3M COMPANY, Was in the business of
designing, manufacturing, selling, and/or otherwise placing dual- ended Combat ArmsTM earplugs,

such as the ones in question, in the stream of commerce.

31. The dual-ended Combat ArmsTM earplugs reached Plaintiff in the condition
expected and intended by Defendant.

32. Plaintiff used the dual-ended Combat ArmsTM earplugs for their intended and
foreseeable purpose.

33. When they left control of Defendant, 3M COMPANY, defects in the manufacture

of the dual-ended Combat ArmsTM earplugs rendered them defective and unreasonably dangerous
in that the dual-ended Combat ArmsTM earplugs were difficult for users to insert the plug deeply
into their ear canals and obtain a proper fit due. The stem of the dual-ended Combat ArmsTM
earplugs was too short, so that it is difficult for users to insert the plug deeply into their ear canals

and obtain a proper fit.
34. As a proximate result of the defects in the manufacture of the dual- ended Combat

ArmsTM earplugs Plaintiff, ERIC TAVERAS, sustained injuries of a personal and pecuniary

natufe.

WHEREFORE, Plaintiff, ERIC TAVERAS, demands judgment against Defendant, 3M
COMPANY, a Foreign Corporation, for an amount to be determined at trial and in excess of the

jurisdictional limits of this Court, as well as any other relief this Court deems appropriate.

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 9 of 36 Page|D #:9

QLIII

3M Comgany- Strict Product Liabili§y- Failure to Warn

35. Plaintiff, ERIC TAVERAS, repeats and realleges each and every allegation
contained above as if fully set forth herein.
36. Defendant, 3M COMPANY, failed to give adequate and proper warnings and

instructions regarding the dangers of the dual-ended Combat ArmsTM earplugs which rendered the
product defective and unreasonably dangerous and caused Plaintiff’ s injuries and damages
Specifically, Defendant failed to warn potential and actual users of the dangers and risk of the
defects. Further, Defendant failed to provide adequate instructions to users regarding proper use

of the dual-ended Combat ArmsTM earplugs.
37. As a proximate result of Defendant, 3M COMPANY, failure to Warn Plaintiff,
ERIC TAVERAS, sustained injuries of a personal and pecuniary nature.

WHEREFORE, Plaintiff, ERIC TAVERAS, demands judgment against Defendant, 3M
COMPANY, a Foreign Corporation, for an amount to be determined at trial and in excess of the

jurisdictional limits of this Court, as well as any other relief this Court deems appropriate

_CMLI!

3M Com@v- Negl_igence

38. Plaintiff, ERIC TAVERAS, repeats and realleges each and every allegation
contained above as if fully set forth herein.

39. Defendant, 3M COMPANY, was negligent in one or more of the following ways:

a. Failed to properly design the dual-ended Combat ArmsTM earplugs;
9

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 10 of 36 Page|D #:10

b. Failed to properly manufacture the dual-ended Combat ArmsTM earplugs;
c. Failed to adequately test the dual-ended Combat ArmsTM earplugs;
d. Failed to adequately market the dual-ended Combat ArmsTM earplugs;

e. Failed to adequately instruct users in using the dual-ended Combat
ArrnsTM earplugs;

f. Failed to recall the dual-ended Combat ArmsTM earplugs or, alternatively,
to warn consumers of a known danger/defect in the dual-ended Combat
ArrnsTM earplugs;

g. Failed to disclose post-sale information known about dangers or defects
in the dual-ended Combat ArrnsT"'l earplugs;

h. Concealed known dangers associated With the dual-ended Combat
ArrnsTM earplugs; and/or

i. Failed to meet or exceed internal corporate guidelines

40. As a proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, 3M COMPANY, Plaintiff, ERIC TAVERAS, sustained injuries of a

personal and pecuniary nature.

WHEREFORE, Plaintiff, ERIC TAVERAS, demands judgment against Defendant, 3M
COMPANY, a Foreign Corporation, for an amount to be determined at trial and in excess of the

jurisdictional limits of this Court, as well as any other relief this Court deems appropriate
JURY DEMAND

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff hereby demands

trial by jury.

10

Case: 1:19-Cv-0087O Document #: 1 Filed: 02/12/19 Page 11 of 36 Page|D #:11

/s/ Daniel M. Kotin
One of Plaintiffs’ Attorneys

Daniel M. Kotin

Philip P. Terrazzino

Attorneys for Plaintiffs

TOMASIK KOTIN KASSERMAN, LLC
161 North Clark Street, Suite 3050
Chicago, Illinois 60601

(312) 605-8800

(312) 605-8808 Fax

Firm I.D. No. 56323

Kasif Khowaja

Frank Castiglione

THE KHOWAJA LAW FIRM, LLC
8 South Michigan Avenue, Suite 2600
Chicago, Illinois 60603

(312) 356-3200

(312) 386-5800 Fax

Ca§€l@l-el/QGQY>M§)?@O®M£FIWG DNHQM@Z/EB{MMAZ Of B§d@@tg@i@§#flz

lN THE UNITED STATES DlSTRlCT COURT
FOR THE DlSTRICT OF SOUTH CAROLINA
COLUMBIA DIVISION

UNITED STATES OF AMERICA ex rel.
MOLDEX-METRIC, lNC.,

Plaintiff/Relator,
vs.
3M COMPANY,

Defendant

 

 

Si\»l Combat l'iarplug l.aw.'s_uit

CASE NO. 3:16-1533-MBS

ORIGINAL COMPLAINT FILED IN
CAMERA

SEALED PURSUANT TO 31 U.S.C.
§3730(b}(2)
JURY TRlAL DEMANDED

EXHlBlT

tabbl¢$'

l

Caseia-cweq\s@@@ttwo®ateml#d b§dem@Z/EH{M\RWMB Of B§g%@@etlaarzl~°»
FrLEr) UNI)ER sEAL PURSUANT 'ro 31 u.s.c. § 3730(b)(2)

INTRODUCTION

This is an action by qui tam Plaintiff/Re|ator Moldex-Metric, lnc. (“Moldex”), in the
name of the United States Government, to recover penalties and damages arising from false
statements made by Defendant 3M Company (“3M” or the “Company”) to the Government
regarding its dangerously defective dual-ended Combat ArmsTM earplugs, which 3M sold to the
U.S. military for more than a decade without its knowledge of the defect. Plaintiff/Relator’s
claims reveal the protracted fraud perpetrated on the military by SM, whose dual-ended Combat
ArmsTM earplugs_which were standard issue in certain branches of the military during foreign
conflicts between 2003 and 2015-have likely caused thousands of soldiers to suffer significant
hearing loss and tinnitus in addition to exposing millions to the risk caused by 3M’s defective
earplugs.l The indirect cost to the public of 3M’s fraud has been enormous. In addition to
funding the military’s repeated purchases of the defective earplugs from 3M for more than a
decade, tax payers must shoulder the massive expense of treating veterans with hearing damage
and impairment, which represents the largest ongoing medical cost to the military.
Plaintiff/Relator Moldex alleges as follows:

THE PARTIES

l. Moldex is a family-owned business organized and existing under the laws of
Califomia with its principal place of business in Culver City, Calit`omia. It is in the business of

designing, manufacturing and selling worker safety products, including hearing protection

 

l As 3M explains in a press release trumpeting its sales of its Combat ArmsTM earplugs
to the military, “[t]innitus, often referred to as ‘ringing in the ears,’ and noise-induced hearing
loss can be caused by a one-time exposure to hazardous impulse noise, or by repeated exposure
to excessive noise over an extended period of time.” Ex. l, 3M Newsroom, 3M Hearing
Protection Devices Now Added to the Federal Procurement Lz'st (Aug. 30, 2012), available at
http://solutions.3m.com/wps/portal/3M/en__US/3M-Defense-US/Defense/About-3M-
DefensefNews/ (last visited Apr. 25, 2016).

Cas@lé-'cl£ol\s@@$)i§d%®areml#d b§iie¢lé?Z/EB{AB!\RM®H Oi B§d%&set[?aff 14
FILED UNDER sEAL PURSUANT To 31 U.s.c. § 3730(b)(2)

products and respirators. ln 2011, Moldex introduced a non-linear dual-mode earplug, called
BattlePlugs®. Moldex’s BattlePlugs® provided the first actual competition to 3M’s Combat
ArrnsTM earplugs in the market for non-linear earplugs approved for purchase by the military.

2. 3M Company is a corporation organized and existing under the laws of the state
of De|aware with its principal place of business in St. Paul, Minnesota. Among other things, it is
in the business of designing, manufacturing, and selling worker safety products, including
hearing protectors and respirators. 3M has a dominant market share in virtually every safety
product market, including hearing protection. 3M is one of the largest companies in the country.

JURISDICTION AND VENUE

3. This action arises under the False Claims Act, 31 U.S.C. § 3729, et seq.

4. Jurisdiction over this action is conferred upon the Court by 31 U.S.C. § 3732(a)
and 28 U.S.C. § 3130 in that this action arises under the laws of the United States.

5. Venue is proper in this District pursuant to 28 U.S.C. § 1391 and 31 U.S.C. §
3732(a) because Defendant 3M transacts business in this District and can be found within the
United States.

6. Venue is also proper because this District has general jurisdiction over 3M due to
its extensive, long-standing presence. Defendant 3M operates manufacturing facilities at 1400
Perimeter Road, Greenville, South Carolina 29605-5467, which includes at least two plants. 3M
has operated facilities at this location since 1974, and in 2007 began a $100 million ongoing
expansion project. Ex. 3, History of 3M Greenvr'lle, available at
http://solutions.3m.com/wps/portal/3M/en_US/Greenville/Plant/Facility/History/ (last visited
May 6, 2016). 3M touts the benefits of its active participation in the Greenville community on

its website. Ex. 4, Community Involvemenr, available at

Caseia-et&al\e@@$)`®o%®arentlea ti§ilems>Z/satg£?l\l?nsaeil& Of Bagl%@eet@s:l£$
FILED UNDER sEAL PURSUANT To 31 U.s.c. § 3730(b)(2)

http:llsolutions.Sm.com/wps/portal/3M/en_USlGreenville/Plant/Community/lnvolvementl (last
visited May 6, 2016).

7. Venue is also proper because, in addition to the statutory bases, this District has
specific jurisdiction over false statements and claims related to 3M’s distribution of the Combat
Arms earplugs to South Carolinian soldiers. Starting in 2004, all soldiers deployed to lraq and
Afghanistan were issued Combat Arms earplugs, Ex. 5, Mcllwain, D. Scott et al., Herftage of
Army Audr`ology and the Road Ahead.‘ The Army hierarng Program, AMER!CAN JOURNAL OF
PUBLIC HEALTI-l, Vol. 98 No. 12 (Dec. 2008). South Carolina is home to several Army, Air
Force, Navy, and Marine military bases from which soldiers were trained and deployed to these
combat zones_including Fort Jackson, Shaw Air Force Base, the Marine Corp Recruiting Depot
at Parris lsland, and the Naval Weapons Station Charleston. With respect to Fort Jackson, for
example, 31\/[ was the supplier of Combat Arms earplugs prior to Moldex assuming the contract
in 20l2.

FACTUAL ALLEGATIONS

I. 3M’S DEFECTIVE COMBA'I` ARMSTM EARPLUGS

3M’s dual-ended Combat ArmsTM earplugs

 

8. 3l\/l’s dual-ended Combat ArrnsTM earplugs, which are non-linear, or selective
attenuation, earplugs, were designed to provide soldiers with a single set of earplugs that offer

them two options for hearing attenuation depending upon how the plugs are worn. lf worn in the

Ca$lé-MGJ\BQQWO®M@M|#€J b§d?¢l@Z/EB{ABI\RMN Oi B§d%&$i©i[?#f 16
FILED UNDER sEAL PURsuANT To 31 U.s.C. § 3730(b)(2)

“closed” or “blocked” position (olive end in), the earplugs are supposed to block sound like
traditional earplugs. [f worn in the “open” or “unblocked” position (yellow end in), the earplugs
are supposed to block, or at least significantly reduce, loud impulse sounds of battlefield
explosions, while still allowing the wearer to hear quieter noises such as commands spoken by
fellow soldiers and approaching enemy combatants. These earplugs were originally created by a
company called Aearo Technologies (“Aearo”). 3M acquired Aearo in 2008 (and thus any
liability associated With its past conduct) and hired the employees at Aearo that developed and
tested the defective earplugs. These 3M employees were aware of the defects as early as 2000,
several years before 3M/Aearo became the exclusive provider of the earplugs to the military.

9. As known to 3M/Aearo at the time it bid for and won the underlying lndeflnite-
Quantity Contracts (“lQCs”) that made it the exclusive supplier of selective attenuation earplugs
to the military between 2003 and 2012, these earplugs have dangerous design defects that can
cause them to loosen in the wearer’s ear, imperceptibly to the wearer and even trained
audiologists visually observing a wearer, thereby permitting damaging sounds to enter the ear
canal by traveling around the outside of the earplug while the user and/or audiologist incorrectly
believes that the earplug is working as intended. Because the stem of the dual-ended earplug is
too short, it is difficult to insert the plug deeply into some wearer’s ear canals and obtain a proper
fit. Specifically, when the earplug is inserted into the ear according to standard fitting
instructions, the basal edge of the third flange of the non-inserted end of the earplug is prone to
press against some wearers’ ear canals and fold back to its original shape, thereby loosening the
seal in their ear canals. The defect has the same effect when either end is inserted because the

earplugs are symmetrical. ln either scenario, the effect is that the earplug may not maintain a

Ca§€ld-cPGQ‘BMQ)WO®at@Pl|€d bdii@¢ld)Z/ER{MMH Oi B§d%€t§]@l@t#!U
FILED UNDER sEAL PURSUANT To 31 u.s.C. § 3730(b)(2)

tight seal in some wearers’ ear canals such that dangerous sounds can bypass the plug altogether
thereby posing serious risk to the wearer’s hearing unbeknownst to him or her.

lO. These dangerous design defects were known to Aearo in 2000 (and later 3M)
when it completed testing of the dual-ended Combat ArmsT"*l earplugs. This is evidenced by the
fact that when Aearo retested the closed end of the earplug starting in February 2000, as detailed
below, its personnel rolled back the non-inserted yellow flanges in order to mitigate the
loosening effect of the defect caused by the short stem. Further, the 3M/Aearo scientist who
oversaw and documented this testing, and the 3M/Aearo lab technician who conducted the
testing, are still employed by 3M to this day.

ll. Despite this knowledge, in 2003, Aearo submitted a bid in response to the
military’s Request for Proposal (“RFP”) to supply large quantities of these defective earplugs
and entered into an IQC pursuant to which it became the exclusive supplier of earplugs to the
military. When it responded to the RFP, Aearo was required to expressly certify that the
earplugs complied with the Salient Characteristics of Medical Procurement ltem Description
(“MPID”) of Solicitation No. SP0200-06-R-4202. See Ex. 2, So|icitation No. SP0200-06-R-
4202. The earplugs did not, however, comply with those Salient Characteristics, which Aearo
knew at the time it made its certification. Thus, Aearo’s response to the RFP constitutes a false
statement or record and each of Aearo’s and later 3M’s subsequent requests for payment
pursuant to the IQC resulting from these false statements or records constitutes a false claim
within the meaning of the False Claims Act (“FCA”). Each of Aearo’s and 3M’s subsequent
responses to the military’s RFPs and the resulting IQC payment requests constitute additional,

distinct false statements and claims by 3M/Aearo for which 3M is now liable.

Cas€tdewoss@§ewo®ateptldd bsiie¢ira?Z/ER{MMB 01‘6§§%@1)9@@5#118
FILED UNDER sEAL PURSUANT To 31 U.s.c. § 3730(b)(2)

II. THE SALIENT CHARACTERISTICS OF THE MILITARY’S RFPs
12. Since 2003, 3M/Aearo has been awarded multiple IQC’s in response to RFPs,

including but not limited to SP0200-06-R-4202, issued by the military requesting bids to supply
non-linear, selective attenuation earplugs. ln response to each of these RFPs, 3M/Aearo was
required to certify that its dual-ended Combat ArmsTM earplugs complied with the Salient
Characteristics of the associated MPle. 'l`he pertinent Salient Characteristics set forth in the
MPlD, which was uniform across all RFPs, in relevant part, are as follows:

2.1.1. Ear plugs shall be designed to provide protection from the

impulse noises created by military firearms, while allowing the wearer

to clearly hear normal speech and other quieter sounds, such as voice

commands, on the battlefield.

2.2.2. The sound attenuation of both ends of the ear plugs shall be
tested in accordance with ANSl S3.l9. . ..

2.4 Workmanship. 'I`he ear plugs shall be free from all defects that
detract from their appearance or impair their serviceability.

2.5 Instructions. illustrated instructions explaining the proper use and handling
of the ear plugs shall be supplied with each unit. . ..

Ex. 2, Solicitation No. SP0200-06-R-4202 at 41-42.

13. The Environmental Protection Agency (“EPA”) has also promulgated regulations
pursuant to the Noise Control Act, 42 U.S.C. § 4901, et seq., that govern the testing and
attendant labeling of hearing protective devices like the dual-ended Combat ArmsTM earplugs.
Specifically, 40 C.F.R. § 21 1.206-1 provides that:

The value of sound attenuation to be used in the calculation of the
Noise Reduction Rating must be determined according to the “Method
for the Measurement of Real-Ear Protection of l-Iearing Protectors and
Physical Attenuation of Earmuffs.” This standard is approved as the

American National Standards Institute Standard (ANSl-STD) S3.l9-
1974.

CaS€ld-M‘BQQMO®WM|SG bilill@¢ll!d)Z/ELBt/B,Bl\l%n§t%i@ 01c B§d@®@i@t#!l$?
FILED UNI)ER sEAL PURsUANT To 31 U.s.c. § 3730(1»)(2)

l4. Additionally, 40 C.F.R. § 211.204-4(e) of the EPA regulations requires that
certain “supporting information” must accompany hearing protection devices sold in the United
States:
The following minimum supporting information must accompany the
device in a manner that insures its availability to the prospective user.
In the case of bulk packaging and dispensing, such supporting
information must be affixed to the bulk container or dispenser in the
same manner as the label, and in a readily visible location....
Instructions as to the proper insertion or placement of the device.

Emphasis added.

III. 3M’S DELIBERATELY FLAWED TESTING 0F THE EARPLUGS, RESULTING

FALSE AND MISLEADING NRRs, AND IMPROPER INSTRUCTIONS FOR

USE OF THE EARPLUGS

15. Earplugs like 3M’s are sold with a listed NRR that is supposed to represent the
amount of sound attenuation perceived by a test group when tested under certain conditions
required by the statutorily required test methodology. The military can only purchase 3M’s dual-
ended Combat ArmsTM earplugs if they meet the testing standards required by the U.S. Army
Public Health Command, Army Hearing Program, or equivalent standards that may be
promulgated by other military services. As such, before 3M/Aearo could sell its earplugs to the
military, 3M/Aearo had to test them to determine the NRR, which would be included on the
product label.

16. ln or around January 2000, personnel at Aearo commenced NRR testing on each
end of the earplug. Rather than outsource the testing to an independent lab, Aearo chose to
conduct the testing at its own E-A-RCAL laboratory (which also is now owned by 3M). Aearo’s
personnel selected ten test subjects, some of whom were their own employees, to test the

earplug. Aearo’s personnel tested, in no particular order: (l) the subject’s hearing without an

earplug inserted; (2) the subject’s hearing with the open/unblocked (yellow) end of the dual-

Ca$%ld-NEII&®@U@ODOGDIM@M|#U b§tl€¢ll@Z/EBMDI\RHQWZQ Oi B§d%®©iQ$¢ZZO
FILED UNDER sEAL PURSUANT To 31 U.s.C. § 3730(b)(2)

ended Combat ArmsTM earplug inserted; and (3) the subject’s hearing with the closed/blocked
(olive) end of the earplug inserted.

l7. Aearo personnel monitored the noise attenuation results of each subject as each
test was performed and could stop the test if they did not get the NRR results they wanted, which
violated the ANSI S3.l9-l974 testing protocol. Aiier eight of the ten test subjects had been
tested on both the open and closed ends of the earplug, Aearo personnel decided not to test the
last two subjects’ hearing with the closed/blocked end of the earplug inserted. At that point, the
average of the results for the first eight subjects suggested an NRR of 10.9, which was far below
the “22” NRR that 3M/Aearo would have expected for the closed end of the plug. This result
was directly attributable to the design defect in the earplugs causing some wearers to receive
little or no sound attenuation, due to the imperceptible slip explained above, while others
achieved the expected levels of sound attenuation.

18. Aearo personnel apparently liked the low NRRs they were getting from the same
test subjects due to the design defect on the open end of the plug, however. As such, Aearo
completed testing all ten of the subjects’ hearing with the open end of the plug inserted and
obtained a facially invalid -2 NRR, meaning the earplug would actually function as a hearing aid
by amplifying sound. Aearo personnel reported the -2 NRR as a “0” NRR, which 3M/Aearo has
displayed on the packaging of the dual-ended Combat ArmsTM earplugs since the product was
launched. Since late 2003, 3M/Aearo has touted this rating as an added benefit to the military on
the theory that wearers of these earplugs would be able to hear commands from friendly soldiers
and approaching enemy combatants, unimpaired, in the same way as if they had nothing in their

Sal‘S.

Cas_e_sl¢t¢$essssOee®;Dooateerntes osFi|e/deOZE\r&lgtSNBnoerZil OtFSetiganalDzaer
FILED UNDER sEAL PURSUANT To 31 U.s.C. § 3730(b)(2)

19. After prematurely terminating testing of the closed/blocked end of the earplug,
Aearo personnel immediately investigated the cause of the closed/blocked end’S implied and
unacceptably low NRR and discovered that, because the stem of the earplug was so short, it was
difficult to insert the plug deeply into the subject’s ear canals and obtain a proper fit, as required
by ANSl S3.l9-l974, Section 3.2.3. Ex. 8, Acoustical Society of America Standard Method for
the Measurement of Real-Ear Protection of Hearing Protectors and Physical Attenuation of
Earmuffs (ASA STD l-1975). Furthermore, Aearo personnel discovered that when the olive,
closed end of the earplug was inserted into the subject’s ear according to standard fitting
instructions the basal edge of the third flange of the yellow, open end of the earplug pressed
against the subject’s ear canal and folded backwards When the inward pressure on the earplug
was released, the yellow flanges tended to return to their original shape, thereby loosening the
earplug, often imperceptibly to the test subject. The dual-ended Combat ArmsTM earplugs are
symmetrical and thus this problem would be experienced when the plug is reversed as well. The

image below illustrates how the basal edge of the earplug interacts with the ear canal.

_,
al

    

image from J.G. Casali, et al., A field investigation of hearing protection and hearing enhancement in one device:
For soldiers whose ears and lives depend upon it, l l NOISE & HEALTH JOURNAL 42. 69-90 (2009).

10

Casaelc&-Q)nss@€i§co Dooate€mtetfc dsdmdeOZElalMEiaoerZQ ofF?aQ;EadelDzs: 22
FILED UNI)ER sEAL PURsuANT To 31 U.s.C. § 3730(b)(2)

20. Aearo personnel then determined that in order for a test subject to obtain proper
plug insertion, the flanges on the opposite, non-inserted end of the earplugs had to be folded back
prior to insertion into the test subject’s ear.

21. Once it had identified the design defect of the earplugs, Aearo decided to retest
the olive, closed end of the earplug starting in February 2000 using different fitting instructions,
Ex. 9, 3M’s Answer to First Amended Complaint in Moldex-Metric, Inc. v. 3M Company, et al.,
No. l4-cv-1821-JNE-FLN (D. Minn.), 1|1] 35-36. During this retest of the closed end, Aearo
personnel folded back the yellow flanges on the open end of the earplug (essentially elongating
the too-short defective stem) to allow the experimenter to insert the closed end of the plug deeply
into the subject’s ear in order to obtain a proper fit. ]d. Furthennore, as the yellow flanges were
folded back during this retest, the basal edge of the third flange of the yellow, open end of the
earplug no longer pressed against the subject’s ear canal, and thus did not cause the earplug to
loosen during the testing. Ia’. As a result of using this manipulated fitting procedure during the
retest, as 3M/Aearo was aware before it sold the earplugs to the military, Aearo’s personnel
achieved a “22” NRR on the closed end of the dual-ended Combat ArmsTM earplug. Id.

22. As explained above, due to the symmetrical structure of the dual-ended Combat
ArrnsTM earplug, the design defects that affect the fit of the earplug on the closed end of the
earplug also impact the fit on the open end. lt is facially obvious from the -2 NRR test data
Aearo obtained on the open end of the earplug that multiple test subjects were not properly fitted
with the open end, as required by ANSI S3.l9-l974 Section 3.2.3. During Aearo’s testing of the
open end, there was not a proper seal between certain of the subjects’ ear canal and the earplug,
thereby allowing noise to bypass the earplug filter and go directly into the ear canal. As a result,

certain test subjects had large standard deviations across trials on the open end test, which

ll

C@aeeJe\JLQ)M/ssfl§e@ DOo\ateetite*a del=iilndeOZEl@l>l$uEiaeerB Ofri’a@£’egel£as£?»
FILED UNDER sEAL PuRsUANT ro 31 u.s.c. § 3730(1»)(2)

artificially drove down the NRR to -2 in the open position. 3M/Aearo knew before selling the
earplugs to the military that, notwithstanding these facially unreliable testing results, it did not go
back and retest the open end of the earplug using the “modified” fitting procedure, i.e., folding
back the flanges on the olive, closed end of the earplug prior to inserting the yellow, open end
into the ear.

23. The reasoning for this inaction is clear: 3M/Aearo wanted a very low NRR on the
open end of 3M’s Combat ArrnsTM earplug (like the rounded up “0” NRR it previously obtained)
so that the military would be more likely to buy it. If the open end of the plug were fitted
securely into the test subjects’ ears using the modified fitting procedure, the NRR would have
been much higher on the open end of the earplug and hence less marketable to the military as an
earplug that supposedly would allow soldiers to hear commands and approaching combatants.

24. 3M/Aearo also knowingly used the deliberately flawed retest of the closed end of
the earplugs to sell dual-ended Combat Arms'rM earplugs to the military with a “22” NRR in the
closed position. 3M/Aearo includes standard instructions for “proper use” of the earplugs in the
packaging for the earplugs as required by the EPA, Noise Control Act, and the MPID. See Ex.
10, Combat Arms Earplugs Instructions. 3M’s/Aearo’s standard instructions for “proper use” of
its Combat ArmsTM earplugs do not instruct wearers to fold back the flanges before inserting the
plug into the ear. Ia'. lnstead, 3M/Aearo improperly instructs wearers to simply insert the
earplugs as-is into the ear canal. la'. By failing to instruct wearers of the dual-ended Combat
ArrnsT"'l earplug to fold back the flanges on the open/unblocked end of the plug before inserting
the closed/blocked end of the plug into their ears (which is necessary to achieve the “22” NRR
and avoid the defect associated with the short stem), 3M/Aearo falsely overstates the amount of

hearing protection provided by the closed end of the plug. 3M’s/Aearo’s packaging and

12

CO§%J¢'\J=%M?,@Q§Z@ DO§at@€lflle*H deHhideOZél=r¥l§-Klliia€erze OiP?ang’ssQiQ§f 24
FILED UNDER sEAL PURSUANT To 31 U.s.c. § 3730(b)(2)

marketing of such earplugs with a labeled NRR of “22” thereby misleads the military, and has
likely caused thousands of soldiers to suffer significant hearing loss and tinnitus in addition to
exposing millions more to the risk caused by 3M’s/Aearo’s defective earplugs.

25. 3M/Aearo also has continued to sell the dual-ended Combat ArmsTM earplugs to
the military with a “0” NRR in the open position and with standard fitting instructions, which is
false and misleading for the same reasons. Given the symmetrical nature of the earplugs, the
defective stem issue that causes the earplug to imperceptibly loosen when the closed end is
inserted also causes the plug to loosen when the open end is inserted. As a result, soldiers who
wear the plug with the yellow end inserted desiring to block out dangerous impulse noise while
still being able to hear voice commands or approaching combatants are at risk of serious hearing
impairment When the seal between the earplug and the soldier’s ear canal is broken, dangerous
impulse noise can bypass the filter on the open end leaving the soldier with no hearing protection
at all. 3M/Aearo would not have achieved a facially invalid -2 NRR if this were not the case,

26. In sum, as 3M/Aearo was aware prior to selling the earplugs to the military,
testing procedures and fitting instructions were unlawliilly manipulated to obtain the NRRs it
wanted on both ends of the dual-ended Combat ArmsTM earplug, and 3M/Aearo has continued to
use these inaccurate NRRs to market the earplugs to the military for more than ten years without
disclosing the design defect in the plugs. The closed end provides a “22” NRR only if inserted
using non-standard instructions for use that 3M/Aearo does not disclose to purchasers (i.e., the
military) nor end user wearers (i.e., soldiers). This grossly overstates the noise protection offered
by this end of the plug in violation of ANSl S3.l9, EPA regulations, 40 C.F.R. § 211.201, et

seq., and the NCA, 42 U.S.C. § 4901, el seq. Meanwhile, the open end of the earplug’s “0” NRR

13

Ca§eeJeM)os/s@€\§e@ Dooate€mten delineate OZEl\t/;l$ul§iaeera§ Ofseej€aaeif>zs:%
FrLEn UNDER sEAL PURsuANT ro 31 U.s.c. § 3730(b)(2)

is based on facially unreliable test data derived fi'om tests in which the earplugs were not fitted
properly in the subjects’ ears.
IV. FALSE CERTIFICATIONS TO THE MILITARY

27. Although 3M/Aearo was aware when it first bid for the lQCs to supply its Combat
ArmsTM to the military that testing of the earplugs violated ANSl S3.l9-l974, 3M/Aearo
certified to the military that the testing complied with that testing standard. ln response to the
military’s RFPs, 3M/Aearo Were required to certify that testing of the earplugs was done in
accordance with ANSI S3.l9-l974, and thus each response by 3M/Aearo would constitute a
false statement or record within the meaning of the FCA.

28. 3M/Aearo was further required to certify in response to each RFP that it provided
accurate “instructions explaining the proper use and handling of the ear plugs.” As discussed
above, 3M/Aearo was aware at the time it bid for the lQCs that personnel folded back the flanges
of the yellow, open end of the earplug when testing the closed end and did not similarly
manipulate the fit of the earplugs when testing the open end. Yet, despite knowing that its
flawed testing involved steps to manipulate the fit of the earplug, 3M’s/Aearo’s instructions for
use of the earplugs do not instruct, and never have instructed, the wearer to fold back the flanges
on the open end of the plug before inserting the closed end of the plug into their ears (which is
necessary to achieve the “22” NRR and avoid the defect associated with the short stem). Ex. 10,
Combat Arms Earplugs Instructions. Since it first began supplying the earplugs to the military,
3M’s/Aearo’s instructions instead have provided standard fitting instructions for inserting the
earplug on both ends. Id. These use instructions are, therefore, facially inadequate
Certification to the contrary is a false statement for purposes of the FCA and has put soldiers at

risk of suffering serious hearing impairment on the battlefield.

14

Ca§§lfeleJ/QJQBNO§&DOMW€H edfi|a<ieOZSr&lJ-$ufteoe@§ Ofr='i&g&’@is€tlf>zsf%
FILED UNDER sEAL PURSUANT To 31 u.s.C. § 3730(b)(2)

29. Pursuant to Section 2.4 of the MPlD, when responding to the RFPs, 3M/Aearo
also was required to certify that “[t]he ear plugs shall be free from all defects that detract from
their appearance or impair their serviceability.” Ex. 2, Solicitation No. SP0200-06-R-4202 at 42.
As explained above, 3M/Aearo knew as early as 2000 that its dual-ended Combat ArmsTM
earplugs were designed with too short a stem, which causes the plugs to imperceptibly loosen in
the wearer’s ear when the flanges are not rolled back. Despite this knowledge, 3M/Aearo
marketed and sold the defective earplugs to the military over a period of more than a decade with
fitting instructions that do not instruct the purchaser/wearer to roll back the flanges, all the while
being required to certify that the earplugs were free of defects. Further, soldiers moving around
on the battlefield are even more likely to experience the harmful effects of the earplug’s defects
than are test subjects during an NRR test, because NRR tests typically only last a few minutes
and are performed in a laboratory setting where the subject’s head remains virtually motionless
during testing Thus, such defects place thousands of soldiers at risk of suffering hearing
damage or impairment

V. THE ENORMOUS DAMAGE TO THE GOVERNMENT AND PUBLIC
RESULTING FROM 3M’S FRAUD

30. The impact of 3M’s fraud cannot be overstated. In addition to the cost borne by
the military for its repeated purchases of the defective earplugs, 3M’s fraud has likely
contributed to the enormous medical costs associated with treating returning combat soldiers
impaired by significant hearing damage and impairment Given the imperceptibility of the
defect, wearers would not have been able to detect whether the earplug had come loose.
Similarly, given how imperceptible it is, military personnel, including trained audiologists,

fitting the plugs and observing a wearer with the plugs inserted also likely could not perceive the

15

Ca§.€relelfbtssa@§&‘emoa@etée ediiletJ.eOZli'lriilJ¢$\ansierZF Of@@tig§’@l@@df>zsz7
FILED UNDER sEAL PURSUANT 'ro 31 U.S.c. § 3730(b)(2)

defect. 3M was thus able to perpetrate its fraud on the military for more than ten years at
enormous cost to the public.

31. The military has paid millions of dollars over the past ten plus years to purchase
the defective earplugs and, unbeknownst to it, when issuing the earplugs to combat soldiers, was
putting their hearing at risk. Hearing loss is a significant ongoing healthcare issue for the
Department of Veteran Affairs (“VA”). Data collected by the VA indeed shows that as many as
52% of combat soldiers return from foreign conflicts with significant hearing damage, which
represents the largest ongoing medical cost of the military. Ex. 12, David E. Gillespie,
Researchers Evaluate True Ejfects of Hearing Loss for Soldiers (Dec. 16, 2015), available at
http://www.army.mil/article/ 1 60050/Researchers_evaluate_true_effects_of_hearing_loss_f`or_sol
diers/ (last accessed May 4, 2016). A 2015 artic|e, for example, estimates that the VA spends
more than $l billion per year to treat hearing loss for more than 800,000 veterans. Id.; see also
Ex. 6, Kay Miller, Hearing loss widespread among post-9/11 veterans, The Center for Public
Integrity (Aug. 29, 201 3), available at
https://www.publicintegrity.org/2013/08/29/13283/hearing-loss-widespread-among-post-9l l-
veterans (last visited Apr. 25, 2016) (noting that “[t]he most-widespread injury for [post-9l 1]
veterans has been hearing loss and other auditory complications” and that “[h]earing maladies
cost more than $1.4 billion in veterans disability payments annually, according to fiscal year
2010 data from the Hearing Center of Excellence, a part of the Department of Defense.”).

32. The military likely purchased, at a minimum, one pair of 3M’s Combat ArmsTM
earplugs for each deployed soldier annually involved in certain foreign engagements between

2003 and 2015. See Ex. 5, Mcllwain, D. Scott et al., Heritage ofArmy Audr'ology and the Road

16

Casseléiii)§ss@@§&DOoaien‘-‘tlétl defi@deozéliili$vftsn@rzi$ Oit£§g&’a§€tlf>zsfz@
FILED UNDER sEAL PURSIJANT To 31 U.s.C. § 3730(b)(2)

Ahead: The Army Hearing Program, AMEchAN JouRNAL or PuBLlC HEALTH, Vol. 98 No. 12
(Dec. 2008).

33. ln 2006, the military entered into an IDQ with 3M/Aearo pursuant to which
3M/Aearo supplied 10,000 packages (50 pairs per package = 500,000 pairs), an estimated annual
quantity of 15,000 packages (750,000 pairs), and estimated maximum of 45,000 packages
(2,250,000 pairs) of 3M’s/Aearo’s Combat ArmsTM earplugs. Ex. 1 1, Award Notice, 65 - Plug,
Ear, Combat Arms, Dbl~Ended, 50 Pair (Dec. 19, 2006). According to the award notice for this
IDQ, 3M/Aearo was guaranteed at least $9,000,000 in sales of the earplugs in 2006. Id.

34. 3M’s/Aearo’s dual-ended Combat ArrnsTM earplugs were sold to the military
beginning in late 2003 and continued to be sold directly and indirectly by 31\/1 to the military until
late 2015 when 3M discontinued the earplugs. Ex. 7, Discontinuation: 3M Combat An'ns
Earplugs Version 2 (Nov. 17, 2015). However, the defective earplugs were not recalled (and
thus are likely still used by soldiers) and continue to be sold by others.

COUNT I
False Claims Act - Presentation of False Claims

31 U.S.C. §3729§a[11[(A]

35. Plaintiff/Relator Moldex re-alleges and incorporates by reference the allegations
contained in paragraphs 1-34.

36. Defendant 3M, by and through its predecessor Aearo, and their officers, agents,
supervisors, and employees, knowingly presented or caused to be presented to the United States
Government false claims for payment or approval of multiple IQCs awarded under Solicitation
Nos. SP0200-06-R-4202, SP0200-07-D-4103, and related solicitations for the supply of 3M’s
dual-ended Combat ArmsTM earplugs to the military. Such false claims are in violation of 31

U.S.C. § 3729(a)(l)(A).

17

Casasl¢t%tssa$oc@DOoareentée osnledeOZE-ritl§¢$anaerZB 0118&;&’3;.3&1£>23129
FILED UNDER sEAL PoRsuANr rro 31 U.s.c. § 3730(b)(2)

37. ln 2003, and several times since then and through 2015, 3M/Aearo was awarded
several lQCs in response to the military’s RFPs to supply large quantities of its Combat Arms`rM
earplugs to the military pursuant to which 3M/Aearo became the exclusive supplier of earplugs
to the military. When it responded to these RFPs, 3M/Aearo was required to expressly certify
that the earplugs complied with the Salient Characteristics of the MPID of the RFP. The
earplugs did not, however, comply with those Salient Characteristics, Thus, every contract
awarded as a result of these RFPs represents a false claim. Plaintiff/Relator is currently unaware
of the specific number of such false claims, but will prove such number at trial.

38. The Salient Characteristics required earplugs designed “to provide protection
from the impulse noises created by military tirearms, while allowing the wearer to clearly hear
normal speech and other quieter sounds, such as voice commands, on the battlefield.” MPID
Section 2.1.1. To meet this requirement, and in violation of ANSI S3.l9-1974, as it was aware
prior to supplying the earplugs to the military, 3M/Aearo took advantage of a known design
defect during testing of the open/unblocked end of the earplugs by not rolling back the flanges on
the opposite end prior to insertion. This resulted in an improper fit and a false NRR of -2, which
3M/Aearo have reported as an NRR of “0” and continually used to market the earplugs to the
Government. Correcting for the known design defect, as it was aware before it sold the earplugs
to the military, 3M/Aearo tested the closed/blocked end of the earplugs by rolling back the
flanges on the opposite end prior to insertion to achieve a false NRR of “22” which 3M/Aearo
knew was not accurate without instructions to roll back the flanges but nevertheless used the 22
NRR without such instructions to market the earplugs to the Government. 3M/Aearo were

required to certify to the military that its earplugs had an accurate, properly tested NRR of “0”

18

Casae]¢t-Q)rsa@€l§c@ DOoareeftten cede/deOZEiR/§$t&neerw Ofrfa%?agelpzsr?»@
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

when worn in the open/unblocked position and an accuratc, properly tested NRR of “22” when
worn in the closed/blocked position.

39. The Salient Characteristics of the MPID required testing of the earplugs in
compliance with ANSI S3.19-1974. MPID Section 2.2.2. 3M’s/Aearo’s testing failed to comply
with ANSI S3.19-1974 because it initially tested only eight subjects on the closed end in
contravention of the requirement to test no less than ten subjects on both ends. Additionally, as
3M/Aearo was aware prior to selling the earplugs to the military, 3M’s/Aearo’s testing failed to
comply with ANSl S3.19-1974 because reported NRRS included test results from subjects for
which 3M/Aearo knew there was not an adequate fit, thus making the result invalid. 3M/Aearo
was nonetheless required to certify to the military that its testing of the earplugs complied with
ANSl S3.l9-1974 as required by the Solicitation.

40. The Salient Characteristics of the MPID also required that 3M/Aearo supply to
the military earplugs that were “free from all defects that detract from their appearance or impair
their serviceability.” MPID Section 2.4. 3M/Aearo knew as early as 2000 that its dual-ended
Combat ArmsT"'l earplugs were defectively designed with too short a stem that caused the plugs
to imperceptibly loosen in the wearer’s ear when the flanges were not rolled back prior to
insertion. 3M/Aearo was required to certify to the military that the earplugs were free of defects.

41. The Salient Characteristics of the MPID firrther required the provision of accurate
“instructions explaining the proper use and handling of the ear plugs.” MPID Section 2.5.
3M’s/Aearo’s instructions for use of the earplugs do not instruct the wearer to fold back the
flanges on the non-inserted end before inserting the other end of the plug into their ears (which
3M/Aearo knew was necessary to achieve the “22” NRR and avoid the defect associated with the

short stem). 3M’s/Aearo’s instructions instead provide standard fitting instructions for inserting

19

CHQ@_BJC!M)MS@O§@@ monteth dsFiEdeOZEliil§L$tErneerStl OiP?a%E’eoQiDzsf-°>l
FILED UNDER sEAL PURSUANT To 31 u.s.C. § 3730(b)(2)

the earplug on both ends and are, therefore, inadequate to ensure a proper fit. 3M/Aearo was
nonetheless required to certify to the military that the instructions for “proper use” of the
earplugs are complete and accurate.

42. Each false statement alleged in this Count was knowingly presented, made, or
used as the term “knowingly” is defined in 31 U.S.C. § 3729(b). The falsely obtained and
reported NRR ratings, failure to comply with ANSl S3.19-1974, design defects requiring special
fitting instructions, and the failure to provide such instructions were known to 3M/Aearo at least
by 2000 when testing of the dual-ended Combat ArmsTM earplugs was completed 3M/Aearo
therefore had actual knowledge of the falsity of its claims at the time it made them, but exercised
deliberate indifference and reckless disregard toward such falsity in seeking payment under the
lQCs awarded in connection with the RFPS.

43. 3M’s/Aearo’s false representations in being awarded the lQCs in response to the
military’s RFPs were material to the Government’s decision to purchase the dual-ended Combat
ArmsTM earplugs. 3M’s/Aearo’s products were not eligible for such contracts unless they
complied with the Salient Characteristics of the MPID. But for false certifications of
compliance, the Government would not have awarded the contracts to 3M/Aearo and paid
3M’s/Aearo’s claims pursuant to the IQCs. 3M’s/Aearo’s actions therefore had a natural
tendency to influence, or were capable of influencing, the payment or receipt of money.

44. As a result of required certifications, the Government did in fact award several
lQCs for the purchase of dual-ended Combat ArmsTM earplugs to 3M/Aearo, 3M’s/Aearo’s
requests for payment under each of which constitutes a claim to the Government within the

meaning of the FCA.

20

CO®ABJ¢M)£BSQO§@@ mth dsFi@/deOZElRl§L$uEraeerSiZ Ofia@?eqal£asr%
FILED UNDER sEAL PURSUANT To 31 u.s.C. § 3730(b)(2)

45. The United States has been damaged as a result of 3M’s/Aearo’s violations of the
FCA because it has received a product inferior to that which it specified and for which it paid. ln
addition to damages directly associated with the contractual cost of the earplugs, the United
States has been damaged by the large and ongoing medical costs associated with treating
veterans who likely suffered hearing damage and impairment as a result of the defective
earplugs.

WHEREFORE, Plaintiff/Relator Moldex demands compensatory and multiple damages,
costs, attorney fees, and such other legal and equitable relief as the Court may provide,
including, but not limited to, exclusion or debarment.

MIL
False Claims Act - Use of False Statements

31 U.S.C. § 3729§a)§1)(B|

46. Plaintiff/Relator Moldex re-alleges and incorporates by reference the allegations
contained in paragraphs 1-45.

47. As described above, Defendant 3M, by and through its predecessor Aearo, and
their officers, agents, supervisors, and employees, knowingly made, used, or caused to be made
or used false records or statements material to the United States Govemment’s payment or
approval of the false claims pursuant to multiple lQCs awarded under Solicitation Nos. SP0200-
06-R-4202, SP0200-07-D-4103 and related solicitations for the supply of dual-ended Combat
ArmsTM earplugs to the military. Such false records or statements are in violation of 31 U.S.C. §
3729(a)(l)(B).

48. Each false record or statement alleged in this Count was knowingly presented,
made, or used as the term “knowingly” is defined in 31 U.S.C. § 3729(b). The falsely obtained

and reported NRR ratings, failure to comply with ANSl S3.19-l974, design defects requiring

21

Ca§?lfelcf?l%§§s%@§&@:[)@@ai®@iléfl ddHlYlieOZf-:lriif§‘$\lfin\w)@r?>f> Olt£®§’@@@dpz§f?>?>
FILED UNDER sEAL PURSUANT To 31 U.s.c. § 3730(b)(2)

special instructions, and the failure to provide such instructions were known to 3M/Aear0 before
it was awarded the lQCs in response to each RFP. 3M/Aearo therefore had actual knowledge of
the falsity of its claims at the time it made them, but exercised deliberate indifference and
reckless disregard toward such falsity in seeking payment under the lQCs awarded in connection
with the RFPs,

49. These required false statements in response to RFPs were material to the
Govemment’s decision to award 3M/Aearo the lQCs to purchase the dual-ended Combat
ArmsTM earplugs and its payments to 3M/Aearo. 3M’s/Aearo’s products were not eligible for
such contracts unless they complied with the salient characteristics of the MPlD, But for false
certifications of compliance, the Government would not have awarded the contracts to 3M/Aearo
and paid 3M’s/Aearo’s claims pursuant to the IQCs. 3M’s/Aearo’s actions therefore had a
natural tendency to influence, or were capable of influencing, the payment or receipt of money.

50. As a result of these required fraudulent statements, the Government did in fact
award several lQCs for the purchase of dual-ended Combat ArmsTM earplugs, the RFP
underlying each of which constitutes a false record or statement to the Government within the
meaning of the FCA.

51. The United States has been damaged as a result of 3M’s/Aearo’s violations of the
False Claims Act because it has received a product inferior to that which it specified and for
which it paid. In addition to damages directly associated with the contractual cost of the
earplugs, the United States has been damaged by the large and ongoing medical costs associated
with treating veterans who likely suffered hearing damage and impairment as a result of the

defective earplugs.

22

CO§&BJ¢&-%Ms@€l§&@ Doeat@€lflleb GBHLQQBOZMNWEM&SF OiF?a§;EQQQJDz§!-°A
FrLED UNDER sEAL PURSUANT To 31 U.s.c. § 3730(h)(2)

WHEREFORE, Plaintiff-Relator Moldex demands compensatory and multiple damages,
costs, attorney fees, and such other legal and equitable relief as the Court may provide,
including, but not limited to, exclusion or debarment.

COUNT III

False Claims Act - Consp_irag
31 U.S.C. § 3729§11)|1){€}

52. Plaintiff/Relator Moldex re-alleges and incorporates by reference the allegations
contained in paragraphs 1-51.

53. Defendant 3M, by and through its predecessor Aearo, and their officers, agents,
supervisors, and employees, conspired to defraud the United States Government in order to get
false or fraudulent claims paid by the United States Government pursuant to multiple lQCs
awarded under Solicitation Nos. SP0200-06-R-4202, SP0200-07-D-4103 and related solicitations
for the supply of its dual-ended Combat ArrnsTM earplugs to the military. ln furtherance of this
conspiracy, 3M/Aearo and certain of its employees took substantial steps, as set forth above, to
effect the objects of the conspiracy alleged herein. Such conspiracy is in violation of 31 U.S.C. §
3729(a)(l)(C).

54. At all relevant times, 3M/Aearo knew about, advanced, and conspired in directing
and perpetuating the fraudulent conduct.

55. As a result of 3M/Aearo conspiring to submit required false, fraudulent claims
pursuant to the IQCs to the United State Government, the United States Government paid
3M/Aearo based on these false claims.

56. The United States has been damaged as a result of 3M’s/Aearo’s violations of the
FCA because it has received a product inferior to that which it specified and for which it paid. ln

addition to damages directly associated with the contractual cost of the earplugs, the United

23

Ca§aeled-‘i)t>ss@<i§ct@ meanth dsFtilndeOZElRl§L$uEineerS§ OiP?a@é’eselDzsf-%
FILED UNDER sEAL PURSUANT To 31 U.s.C. § 3730(b)(2)

States has been damaged by the large and ongoing medical costs associated With treating
veterans who likely suffered hearing damage and impairment as a result of the defective
earplugs.

WHEREFORE, Plaintiff/Relator Moldex demands compensatory and multiple damages,
costs, attorney fees, and such other legal and equitable relief as the Court may provide,
including, but not limited to, exclusion or debarment.

COUNT IV
Un]’ust Enrichment

57. PlaintifflRelator Moldex re-alleges and incorporates by reference the allegations
contained in paragraphs 1-56.

58. By reason of the United States Govemment’s payments pursuant to multiple lQCs
awarded under to Solicitation Nos. SP0200-06-R-4202, SP0200-07-D-4103 and related
solicitations for the supply of dual-ended Combat ArrnsTM earplugs to the military, 3M/Aearo
received monies to which it was not entitled and has thereby been unjustly enriched to the
detriment of the United States Government in an amount to be determined at trial.

WHEREFORE, Plaintiii`/Relator demands compensatory damages, costs, attorneys fees,
and such other legal and equitable relief as the Court may provide.

JURY TRIAL DEMAND

Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby demand a trial by

jury on all issues triable by jury.

Date: May 1 1, 2016 By: s/JamesM. Gri[fln
.lames M. Griffin, Fed ID 1053

ig;iffin@griflindavislaw.com
Margaret N. Fox, Fed ID 10576

mfox@gg'ffindavislaw.com
GRIFFIN DAVIS

24

CO@ABJ¢MJPSSQO!§€:Q:DOWH€H GSHMGOZEH&WBMB@@§ Ol@ei§§’§§€df)z§f?>@
FILED UNDER sEAL PURSUANT To 31 U.s.c. § 3730(b)(2)

Marlboro Building

1116 Blanding Street | PO Box 999
Columbia, SC 29202

Telephone: (803) 744-0800

OF COUNSEL:

Sam Sheldon
(pro hac vice application to be filed)
samsheldon@quinnemanuel.com
Tara Lee
(pro hac vice application to be filed)
taralee@quinnemanuel.com
Lauren Weeman Misztal
(pro hac vice application to be filed)
laurenmistzal@quinnemanuel.com
QUINN EMANUEL URQUHART
& SULLIVAN, LLP
777 6“‘ street Nw
Washington, D.C. 20001
Telephone: (202) 538-8000
Facsimile: (202) 538-8100

Joseph M. Paunovich
(pro hac vice application to be filed)
joepaunovich@quinnemanuel.com
Matthew Hosen
(pro hac vice application to be filed)
matthosen@quinnemanuel.com
QUINN EMANUEL URQUl-IART
& SULLIVAN, LLP
865 South Figueroa Street
Los Angeles, CA 90017
Telephone: (213) 443-3000
Facsimile: (213) 443-3100

Attorneys for Plaintiff/Relator Moldex-Metric,
lnc.

25

